UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6585



HASTON RICHARD MONROE, JR.,

                                              Plaintiff - Appellant,

          versus


SUSAN FLETCHER; FLOYD G. AYLOR; G. WAYNE PIKE;
UNITED STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cv-00288-jct)


Submitted:   September 11, 2007        Decided:   September 14, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haston Richard Monroe, Jr., Appellant Pro Se. Helen Eckert
Phillips, Grundy, Virginia; Thomas Linn Eckert, Assistant United
States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Haston Richard Monroe, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We

have     reviewed    the    record     and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Monroe   v.    Fletcher,    No.    7:05-cv-00288-jct   (W.D.   Va.

Mar. 16, 2007).       We deny both Appellees’ motion to dismiss for

failure to prosecute, and Appellees’ motion for extension of time

to file a reply brief as moot.               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                     - 2 -